Citation Nr: 0322890	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to schedular evaluation in excess of 70 
percent for anxiety reaction.

2.  Entitlement to an effective date earlier than May 8, 
2000, for a 70 percent evaluation for anxiety reaction.

3.  Entitlement to n effective date earlier than May 8, 2000, 
for a total rating based on unemployability due to service 
connected disability.

4.  Entitlement to an effective date earlier than May 8, 
2000, for basic eligibility for dependents' education 
assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1949 to 
November 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which increased the rating for the veteran's 
anxiety reaction to 50 percent and denied entitlement to a 
total rating based on unemployability due to service-
connected disability.  

When the veteran's case was before the Board in July 2001 it 
was remanded for further development.  In January 2002, while 
the case was in remand status, the RO granted an evaluation 
of 70 percent for the veteran's anxiety reaction, a total 
rating, and basic eligibility to dependents' educational 
assistance, all effective May 8, 2000.  The veteran disagreed 
with the effective date assigned and perfected an appeal with 
respect to that issue.  The case was returned to the Board 
for further appellate consideration in April 2002.


REMAND

As a preliminary matter, the Board notes that it is not clear 
whether the veteran is satisfied with the currently assigned 
schedular evaluation of 70 percent for his anxiety reaction.  
Clarification with respect to this matter is required.

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claims, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  As a result of such development, 
additional VA medical records were associated with the 
veteran's claims folder.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As the veteran has not 
waived his right to have the RO readjudicate his claims on 
the basis of the newly obtained evidence, the case must be 
remanded for such consideration.

In light of the circumstances discussed above, this case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
clarify whether he is satisfied with the 
currently assigned schedular evaluation 
of 70 percent for his anxiety reaction.  
The RO should respond appropriately to 
any clarification provided.

2.  The RO should undertake any 
development it determines to be indicated 
and then readjudicate the issues on 
appeal based on the evidence received 
since the issuance of the statement of 
the case in March 2002.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  The veteran 
need take no action until he is otherwise notified by the RO.  
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




